Citation Nr: 0935287	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
right knee disability.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Oakland, California, (hereinafter RO).  

In August 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  . 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At the hearing before the undersigned, the Veteran asserted 
that due to an altered gait pattern caused by service 
connected right knee disability, he has developed a left 
ankle disability.  He and his representative expressed a 
desire to the undersigned at the August 2008 hearing that the 
Veteran be afforded a VA examination that includes an opinion 
as to whether he has a left ankle disability as a result of 
an altered gait pattern caused by service-connected right 
knee disability. 

There is current evidence, to include by x-ray and magnetic 
resonance imaging, of arthritis and other pathology in the 
left ankle, and the record reveals positive opinions dated in 
January 2005 and July 2005 and January 2006 indicating that 
at least some portion of a current left ankle disability has 
been aggravated by an altered gait pattern attributable to 
service connected right knee disability.  Given this evidence 
and the contentions by and on behalf of the Veteran, the 
Board concludes that a VA examination which includes an 
opinion as to whether a left ankle disability has been caused 
or aggravated by service connected right knee disability is 
necessary in this case in order to comply with the duty to 
assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004);  see 
also Allen v. Brown, 7 Vet. App. 439 (1994) (en banc) 
(holding that service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability).  In this regard, the 
opinion rendered by a VA examiner in October 2005 is not 
sufficient for adjudicative purposes as it did not explicitly 
consider whether any portion of a current left ankle 
disability is the result of aggravation by service connected 
right knee disability or provide a rationale for rejecting 
the positive private medical opinions rendered in 2005 and 
2006.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also at the hearing before the undersigned, the Veteran 
reported being in receipt of benefits from the Social 
Security Administration (hereinafter SSA).  The reports from 
the SSA adjudication granting the purported award and the 
records upon which such an award may have been made have not 
been associated with the claims file.  Inasmuch as the VA is 
on notice of the potential existence of these records, the 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  

The RO should also take this opportunity to obtain recent VA 
outpatient records, as the Veteran routinely receives care 
through the VA medical system. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of any administrative decision, if 
rendered, pertaining to the Veteran and 
any records considered in a claim for 
disability benefits, if filed by him.  
Only the evidence not already of record 
is to be associated with the claims file.

2.  Obtain the Veteran's outpatient 
records from the VA Palo Alto and 
Northern California Health Care Systems, 
to include the Outpatient Clinics in 
Martinez and Redding, dated from January 
2008 to the present. 

3.  The Veteran must be afforded a VA 
examination to determine whether any 
portion of a current left ankle 
disability, to include by way of 
aggravation, is the result of an altered 
gait pattern caused by service connected 
right knee disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records 
and examination, it would be helpful if 
the physician would use the following 
language, as may be appropriate:  is it 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that 
service connected right knee disability 
resulted in any left ankle disability, to 
include by way of aggravation.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the opinion requested above is not 
favorable to the Veteran, the reasons for 
rejecting those favorable to the Veteran 
by private examiners in 2005 and 2006 
should be discussed.  A complete 
rationale for the opinion must be 
provided.  A report of the examination 
should be associated with the Veteran's 
VA claims folder.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




